Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 15, 2021 has been entered.  All arguments, the IDS submitted on Apr. 15, 2021, and corrections to Specification submitted on Mar. 11, 2021 have been fully considered.  
 
Status of the Claims 
	Claims 1-10, 22-26, 28-30, 38, 40-44, and 46-51 are currently pending.
Claims 1, 22, 23, 40, 46 and 50 are amended.

 	Claims 11-21, 27, 31-37, 39 and 45 are cancelled. 
	Claims 1-10, 40-44 and 46-51 have been considered on the merits.

Specification Objections
	The specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.  New claim objections have been added to address the amendments. 

The disclosure is objected to because of the following informalities: 
	Claim 10 is objected to in the recitation of “c-Myc”, and in the interest of improving claim form and to be consistent with claim 1, it is suggested that the claims be amended to recite “C-MYC”.
Claims 40 and 46 are objected to missing a comma at the end of line 11 of the claims or at the end of the wherein clause and before the phrase “thereby obtaining a pluripotent cell”, and in the interest of improving claim form, it is suggested that a comma be inserted.

Claims 42, 48, 49 and 51 are objected to in the recitation of “Nanog”, and in the interest of improving claim form and to be consistent with claim 1, it is suggested that the claims be amended to recite “NANOG”.
Claim 50 is object to, since it contains more than one period.  It is suggested the period in line 8 be replaced with a comma. 
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
	New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 40-44 and 46-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "Developmental Pluripotency Associated 4 (DPPA4)" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 2-10 depend from indefinite claim 1 and do not clarify the above points of confusion, claims 2-10 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Claim 40 recites the limitation "Developmental Pluripotency Associated 4 (DPPA4)" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 41-44 depend from indefinite claim 40 and do not clarify the above points of confusion, claims 41-44 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Claim 46 recites the limitation "Developmental Pluripotency Associated 4 (DPPA4)" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 47-49 depend from indefinite claim 46 and do not clarify the above points of confusion, claims 47-49 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-8, 10, 40-44 and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over González et al. (Nature Reviews Genetics, 2011) (ref. of record) in view of Ahlfors et al. (US 2012/0220034 A1) (ref. of record).
With respect to claims 1, 10, 40, 46 and 50, Gonzalez teaches a method of reprogramming a somatic cell (non-pluripotent cell) by introducing into the cell a polynucleotide encoding one or more of OCT4, SOX2, LIN28, KLF4, NANOG, MYC, UTF1, ESSRB, and E-cadherin (CDH1) (abstract, pg. 231 para. 2, and Figs. 1 and 2).  Gonzalez teaches that “reprogramming requires the delivery of certain factors into a specific cell type and their adequate expression under defined culture conditions for a period of time, which varies depending on the cell type, species and delivery method.” (pg. 232 Col. 1-2 bridging para.).  
Gonzalez does not specifically teach the method where the combination of factors reprogramming factors used to reprogram the non-pluripotent cell includes a polypeptide or polynucleotide encoding for OCT4 and optionally at least one or more polypeptides, or polynucleotides encoding the polypeptides selected from the group of SOX2, NANOG, KLF, LIN28, C-MYC, ECAT1, UTF1, ESRRB, and SV40LT and includes at least two or more polypeptides, or polynucleotides encoding the polypeptides selected from the group of HESRG, CDH1, TDGF1, DNMT3B, ZIC3, and L1TD1 where the two or more polypeptides, or polynucleotides encoding the 
With respect to claims 2, 7, 41, 44 and 47, Gonzalez teaches that a vector is used to deliver the polynucleotide to the cell vector (polynucleotides are comprised in one or more constructs) and the vector can be a retrovirus, an adenovirus, episomal vector, mRNA, mini-circle, a plasmid, and an expression cassette (pg. 234 Col. 2 para. 2, pg. 235 para. 3, pg. 237 Col. 1 para. 2, Col. 2 last para., pg. 239 Col. 1 first para and Col. 2 para. 2-3, and Fig. 1 and Fig. 3).  With respect to claims 3-6, 42-43, 48-49 and 51, Gonzalez teaches reprogramming fibroblasts with OSKM (OCT4, SOX2, KLF4 and MYC) and NANOG (Table 1 and pg. 233 Col. 1 para. 2).  With respect to claims 4-6, 49 and 51, Gonzalez teaches the method where separate retroviruses are used to express each gene in the OSKM set (pg. 234 Col. 2 para. 2).  Although, neither Gonzalez nor Ahlfors explicitly teach a separate construct for E-cadherin (CDH1), HESRG, DNMT3B, claims 4-6, 49 and 51, it would have been obvious to one of ordinary skill in the art that more than one construct can be used to introduce expression vectors into a cell, based on the these teachings of Gonzalez.  
With respect to claims 8, 44, and 46, Gonzalez teaches that cells have been successfully reprogrammed using Sendai viral vectors (pg. 237 Col. 2 last para. and pg. 239 Col. 1 first para.).  At the time of the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Gonzalez in such a way that the vector is a Sendai viral vector for the purpose being able to express polynucleotides for reprogramming a non-pluripotent cell into a pluripotent cell.  Furthermore, it would have been obvious to one skilled in the art to have further modified Gonzalez such that the vector is a Sendai viral vector, since methods of using Sendai viral vector for expressing polynucleotides for reprogramming was known as taught by Gonzalez.  Such a modification merely involves the substitution of one known type of vector for another for the expression of polynucleotides for the reprogramming non-pluripotent cells to pluripotent cells.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 9, 40, 42, 46, and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez in view of Ahlfors (as applied to claims 1-8, 10, 40-44 and 46-51 above), and further in view of Valamehr et al. (WO 2015/134652 A1) (ref. of record).

Gonzalez does not teach the method where the one or more polynucleotides comprised in a construct are linked by at least one self-cleaving polypeptide as recited in claim 9.  Valamehr teaches a similar method of reprogramming a non-pluripotent cell by introducing polynucleotides including OCT4, SOX2, NANOG, KLF4, LIN28, C-MYC, ECAT1, UTF1, ESRRB, SV40LT into the cell and where the cell is somatic (abstract and pg. 7 line 16 to pg. 8 line 2).  Valamehr teaches the method where the polypeptides in the construct are linking by at least one self-cleaving polypeptide (pg. 63 lines 19-23, pg. 75 line 27 to pg. 76 line 5).  Valamehr teaches this allows the expression of two or more polypeptides as a fusion protein (pg. 75 lines 29-32).  In further support Gonzalez teaches the method where the OSKM (OCT4, SOX2, KLF4 and MYC) expression cassettes are flanked by loxP sites which are cleaved by Cre recombinase.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the method of Gonzalez so that the vector used has the polynucleotides in a construct liked by at least one self-cleaving polypeptide for the purpose being able to express polynucleotides for reprogramming a non-pluripotent cell into a pluripotent cell.  Furthermore, it would have been obvious to one skilled in the art to have further modified Gonzalez such that the vector used has the polynucleotides in a construct liked by at least one self-cleaving polypeptide, since methods of using such vectors for expressing polynucleotides for reprogramming was known as taught by Valamehr.  Such a modification merely involves the substitution of 
Although neither Gonzalez nor Ahlfors teach the method where the at least one or more polypeptides, or polynucleotides encoding the polypeptides include ECAT1 and SV40LT.  However, Valamehr teaches a similar method of reprogramming a non-pluripotent cell by introducing polynucleotides including OCT4, SOX2, NANOG, KLF4, LIN28, C-MYC, ECAT1, UTF1, ESRRB, SV40LT into the cell and where the cell is somatic (abstract and pg. 7 line 16 to pg. 8 line 2).  In further support, Gonzalez teaches after choosing starting cell type, a cocktail of reprogramming factors needs to be selected (pg. 233 Col. 1 para. 2).  Accordingly, at the time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to envisage the combination of one or more reprogramming factors selected from the group of OCT4, SOX2, LIN28, KLF4, NANOG, MYC, UTF1, ESSRB, ECAT1 and SV40LT in combination with at least two reprogramming factors of E-cadherin (CDH1), HESRG, DNMT3B, and TDGF1 based on the teachings of Gonzalez, Ahlfors, and Valamehr.  It would have been obvious to one of ordinary skill art to use these combinations, since both Gonzalez, Ahlfors, and Valamehr teach methods of reprogramming a non-pluripotent cell to produce a pluripotent cell by introducing a combination of polypeptides and/or polynucleotides of the polypeptides including OCT4, SOX2, LIN28, KLF4, NANOG, MYC, UTF1, ESSRB, E-cadherin (CDH1), ECAT1, SV40LT, HESRG, DNMT3B, and TDGF1.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Gonzalez and Ahlfors to include the additional polypeptides, ECAT1 and 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 40, 42, 46, and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez in view of Ahlfors (as applied to claims 1-8, 10, 40-44 and 46-51 above), and further in view of West et al. (US 2013/0011918 A1).
The teachings of Gonzalez and Ahlfors can be found in the previous rejection above.
Although neither Gonzalez nor Ahlfors teach the method where the at least two or more polypeptides, or polynucleotides encoding the polypeptides include ZIC3 and L1TD1.  However, West teaches a similar method of reprogramming a somatic cell (non-pluripotent cell) by reprogramming the cells with at least one gene or gene product selected from one or more of SOX2, OCT4 and KLF4 and further includes additional gene product including L1TD1 (0050).  In further support, Gonzalez teaches after choosing starting cell type, a cocktail of reprogramming factors needs to be selected (pg. 233 Col. 1 para. 2).  Accordingly, at the time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to envisage the combination of one or more reprogramming factors selected from the group of OCT4, SOX2, LIN28, KLF4, NANOG, MYC, UTF1, and ESSRB in combination with at least two 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 40, 42, 46, and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez in view of Ahlfors (as applied to claims 1-8, 10, 40-44 and 46-51 above), and further in view of Declercq et al. (Stem Cells and Development, 2013) (ref. of record).
The teachings of Gonzalez and Ahlfors can be found in the previous rejection above.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Apr. 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that neither, Gonzalez nor Ahlfors, provide sufficient guidance to arrive at the specific combinations of agents recited in the claims to provide a reasonable expectation of success (Remarks pg. 13 last para.).  However, this argument was not found to be persuasive, and it is maintained that it would have been obvious to one of ordinary sill in the art to arrive at the claimed combinations of reprogramming factors, since the claimed factors are known in the art for reprogramming non-pluripotent cells into pluripotent stem cells and it was well-known to introduce a combination of factors into the cells as taught by the combined teachings of Gonzalez and Ahlfors.  Specifically, Gonzales teaches that “reprogramming requires the delivery of certain factors into a specific cell type and their adequate expression under defined culture conditions for a period of time, which varies depending on the cell type, species and delivery method.” (pg. 232 Col. 1-2 bridging para.).  Gonzales further reports that human primary keratinocytes transduced with OSKM (OCT4, SOX2, KLF4 and MYC) reprogram 100 more times more efficiently and two-fold faster than 
Applicant argues that the present application discloses technical advantages achieved by combining particular reprogramming factors as claimed that are not predicted by the cited references (Remarks pg. 13 last para.).  However, this argument is not found to be persuasive, since the claims are directed to numerous combinations of reprogramming factors which are known in the art for their claimed purpose.  Additionally, the data is not commensurate in scope with the claim invention. The claimed method is broader than the methods for generating the data in the specification.  Specifically, the methods in the specification have particular combinations of reprogramming factors with particular cell-types. Therefore, it is unclear if the same effects would be achieved under different conditions. Claim 1 claims the range of different reprogramming factor combinations, any non-pluripotent human cell, and introducing either polypeptides or polynucleotides of the reprogramming factors.  

Applicant further argues that the list of over 60 options of Ahlfors is not a finite list and the number of permutations is practically limitless and not “small and easily traverse”.  Applicant argues that Ahlfors does not provide an experimental evidence for HESRG, CDH1, TDGF1, DNMT3B, ZIC3 or L1TD1 in any reprogramming process and teaches ZIC3 for differentiating cells (Remarks pg. 14-15 bridging para.).  However, this argument was not found to be persuasive and it is maintained that listing agents that Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Please see MPEP 2123 II.  
Applicant argues that Ahlfors provides evidence that some of the combinations of reprogramming factors fail to reprogram cells to a pluripotent state and reports that 
Applicant argues that the invention provides improved methods and compositions for reprogramming a non-pluripotent cell using one or more polypeptides selected from the group of HESRG, CDH1, TDGF1, DPPA4, DNMT3B, ZIC3 and L1TD1 and which are described as particularly useful reprograming factors (Remarks pg. 16 para. 2).  Specifically, Applicant argues that Fig. 25-28 show successful reprograming with various combinations of the seven factors and the unexpected result of improved reprogramming efficiency when combining OCT4 with at least one of HESRG, CDH1, and ZIC3 and a least one of TDGF1, DPPA4, and L1TD1 (Remarks pg. 16 para. 3). Although the data clearly shows when the reprogramming factors, ECAT1, ESRRB, UTF1, LI DTI, CDH1, ZIC3, DPPA4, TDGF1 and HESRG are used with one or more of the conventional reprogramming factors, OCT4, KLF4, SOX2, NANOG and MYC there is enhancement of reprogramming of fibroblast cells, the data in Fig. 25-28 are not commensurate in scope with the claim invention. The claimed method is broader 
Applicant argues that using seven factors in the absence of KLF2 and Sox2 is not predicted by the prior art references, Gonzalez and Ahlfors, especially since Gonzalez describes KLF4 and SOX2 as among the “core pluripotency-related transcription factors” (Remarks pg. 16 bridging para.).  However, this argument was not found to be persuasive, since Gonzalez reports that some cells which express SOX2 endogenously can be reprogramed in the absence of exogenous SOX2 and with OCT4 alone (pg. 232 Col. 2 para. 2). 
Applicant argues that the disclosure and results support benefits from using alternative combinations of the factors, since there is improvement in using a combination of three is immense, each of HESRG, CDH1, TDGF1, DPPA4, DNMT3B, ZIC3 and L1TD1 have been identified as being active in pluripotent cells, and the present application cells can be reprogram with OCT4 alone.  Applicant further argues 
Applicant argues that the results are not limited to fibroblasts or delivery with Sendai virus and that Example 4 demonstrates successful reprogramming with episomal vectors and Examples 7 demonstrates successful reprogramming with cord blood cells.  Accordingly, Applicant argues that a person of ordinary skill in the art would conclude that the unexpected advantages reported are not limited to the particular cell type, particular delivery vehicle or particular combination of any one example (Remarks pg. 17 para. 3).  However, this argument was not found to be persuasive, since the prior art clearly reports and demonstrates that different combination of reprogramming factors have different results in different cell types as generally previously discussed above.  Therefore, it is maintained that the enhancement shown in Fig. 25-28 of the Specification are not commensurate in scope with the claimed invention. 
Applicant argues that Valamehr does not remedy the deficiencies of Gonzales and Ahlfors (Remarks pg. 18 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Gonzales and Ahlfors were not found to be persuasive as explained above.
Applicant argues that West does not remedy the deficiencies of Gonzales and Ahlfors and does not provide any guidance or predictability as to the effect of L1TD1 In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Declercq does not remedy the deficiencies of Gonzales and Ahlfors and only discloses ZIC3 and fails provide any guidance or predictability as to the effect of combining the claimed factors and does not teach the enhancement with combine the factors of claimed factors (Remarks pg. 18 last para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Gonzales and Ahlfors were not found to be persuasive as explained above. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enhancement of reprogramming) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632